        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RIGOBERTO VASQUEZ and EVA GARCIA, on
 behalf of themselves and all others similarly situated,
                                                                         18 Civ. 1876 (PAE)
                                        Plaintiffs,
                        -v-                                             OPINION & ORDER

 HONG KONG AND SHANGHAI BANKING
 CORPORATION, LTD., a foreign company, and DOES 1
 THROUGH 100,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiffs Rigoberto Vasquez and Eva Garcia bring this putative class action against Hong

Kong and Shanghai Banking Corporation Ltd. (“HSBC Hong Kong”) and Does 1 through 100, in

connection with HSBC Hong Kong’s alleged facilitation of international bank transfers of money

used to perpetrate a Ponzi scheme called “WCM777.” Plaintiffs’ federal claims are brought

under the federal racketeering statute 18 U.S.C. § 1961 et seq. (“RICO”). Plaintiffs also bring,

under state law, three common law claims for aiding and abetting fraud, breach of fiduciary duty,

and conversion.

       The Court previously denied HSBC Hong Kong’s motion to dismiss for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2), without prejudice, while authorizing

“jurisdictional discovery as to the issue of personal jurisdiction, so as to enable the Court to

resolve” that motion. Dkt. 85, published at Vasquez v. H.K. & Shanghai Banking Corp.

(“Vasquez I”), No. 18 Civ. 1876 (PAE), 2019 WL 2327810, at *19 (S.D.N.Y. May 30, 2019).

HSBC Hong Kong then filed a motion to reconsider the Court’s authorization of jurisdictional




                                                  1
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 2 of 36




discovery, which the Court denied. Dkt. 92, published at Vasquez v. H.K. & Shanghai Banking

Corp. (“Vasquez II”), No. 18 Civ. 1876 (PAE), 2019 WL 3252907 (S.D.N.Y. July 19, 2019).

       Jurisdictional discovery is now complete. The Court accordingly now considers, in light

of that discovery, HSBC Hong Kong’s renewed motion to dismiss the Amended Complaint

(“AC”) for lack of personal jurisdiction under Rule 12(b)(2). For the reasons that follow, the

Court grants HSBC Hong Kong’s motion.

I.     Background

       A.      Factual Background1

       The Court incorporates by reference the factual background set out in its May 30, 2019

Opinion and Order. See Vasquez I, 2019 WL 2327810, at *1–5. The Court provides background

only to the extent necessary to resolve the pending motion to dismiss for lack of personal

jurisdiction under Rule 12(b)(2).

               1.      The Parties

       Vasquez and Garcia are residents of California. AC ¶¶ 3–4.



1
  The Court’s account of the factual allegations is drawn from the Amended Complaint, Dkt. 45
(“AC”), its attached exhibit, and various declarations and exhibits submitted by the parties, as
described more fully infra. On a motion to dismiss for lack of personal jurisdiction under Rule
12(b)(2), the Court may look beyond the four corners of the complaint and consider materials
outside of the pleadings, including accompanying affidavits, declarations, and other written
materials. See Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015) (citing
MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012)). After jurisdictional discovery, the
plaintiff must make a “factually supported” prima facie showing of personal jurisdiction that
includes “an averment of facts that, if credited by the [ultimate trier of fact], would suffice to
establish jurisdiction over the defendant.” Metro. Life Ins. Co. v. Robertson-Ceco Corp.,
84 F.3d 560, 567 (2d Cir. 1996) (alteration in original) (quoting Ball v. Metallurgie
Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.1990)). “[T]o the extent they are
uncontroverted by the defendant’s affidavits,” MacDermid, 702 F.3d at 727 (citation omitted),
the Court “credits all [p]laintiffs’ factual averments as true, resolving any doubts in [p]laintiffs’
favor,” Kiobel v. Royal Dutch Petrol. Co., No. 02 Civ. 7618 (KMW), 2010 WL 2507025, at *8
(S.D.N.Y. June 21, 2010) (citing See A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d 76, 79–80
(2d Cir. 1993)).
                                                 2
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 3 of 36




       HSBC Hong Kong is a Hong Kong corporation with its principal place of business in

Hong Kong, China. Id. ¶ 5.

       Former defendant HSBC Bank USA (“HSBC USA”)—dismissed as a party by the

Court’s May 30, 2019 Opinion—is a federally charted bank, headquartered in Virginia, with its

principal place of business in New York, New York. Id. ¶ 6; see also Vasquez I,

2019 WL 2327810, at *13–19 (dismissing claims against HSBC USA). Relevant here, HSBC

USA maintains a correspondent bank account2 in the United States which is used by HSBC

Hong Kong. AC ¶¶ 6, 33.

               2.      The Scheme and HSBC Hong Kong’s Alleged New York Connections

       Plaintiffs allege that HSBC Hong Kong helped perpetrate a Ponzi scheme called

WCM777. Id. ¶ 2. In brief, WCM777––run by persons not alleged to be affiliated with any

HSBC entity––marketed and sold various cloud-based computing services packages. Id. ¶ 17(d),

(f). In addition to the computing services, these packages also promised a 100% return to

investors who purchased them: Within 100 days, the investors were to receive the value of their

original investment back, half paid in cash and half paid in points. Id. ¶ 17(d), (g). Investors

could redeem the points for goods or services with WCM777 or convert them into equity in other

companies WCM777 allegedly planned to bring public. Id. ¶ 17(e). Investors could also earn

additional cash and points by referring new investors or by being passive. Id. WCM777,

however, was a pyramid scheme, which used the initial investor funds to make payments for the



2
  “A correspondent bank account is a domestic bank account held by a foreign bank, ‘similar to a
personal checking account used for deposits, payments and transfers of funds.’” Licci ex rel.
Licci v. Lebanese Canadian Bank (“Licci III”), 732 F.3d 161, 165 n.3 (2d Cir. 2013) (quoting
Int’l Hous. Ltd. v. Rufidain Bank Iraq, 893 F.2d 8, 9 (2d Cir. 1989)). These accounts help to
“facilitate the flow of money worldwide, often for transactions that otherwise have no other
connection to New York, or indeed to the United States.” Id. (quoting Licci v. Lebanese
Canadian Bank (“Licci II”), 20 N.Y.3d 327, 338 (2012)).
                                                 3
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 4 of 36




returns of other investors. Id. ¶ 17(h). Aside from the income it received from new investors, it

had no other sources of revenue, and it used most of these funds to pay cash for real property in

the United States. Id. ¶ 17(h)–(j).

       WCM777 Ltd. was based in the British Virgin Islands and was later incorporated in Hong

Kong and registered with the California Secretary of State as WCM777 Enterprises, Inc.

(collectively, “WCM777”). Id. ¶ 14. WCM777 maintained a main office in California, where its

Chief Financial Officer worked. Id. ¶¶ 27, 29. In July 2013, WCM777 opened a “Business

Vantage foreign currency” account at HSBC Hong Kong, which allowed for the deposit of U.S.

dollars. Id. ¶ 26; see also id. ¶ 15. HSBC Hong Kong employees frequently communicated via

email and telephone with WCM777’s Chief Financial Officer, to coordinate transactions and

verify payments. Id. ¶ 29.

       Beginning in September 2013, WCM777 advised its investors to wire money to its HSBC

Hong Kong accounts. Id. ¶ 2. Plaintiffs allege that most of these transfers went through HSBC

Hong Kong’s correspondent bank account at HSBC USA in New York. Id. Although not used

for these transfers, HSBC Hong Kong also has a U.S. correspondent account with Bank of

America. Dkt. 115 (“Yiu Decl.”) ¶ 13.

         Between July 22, 2013 and August 14, 2013, WCM777 accounts with HSBC Hong

Kong received more than 174 deposits, totaling more than $3.5 million. AC ¶ 35. In July 2013,

HSBC USA flagged a wire transfer to one of the WCM777 accounts held by HSBC Hong Kong

for review and consulted HSBC Hong Kong for additional information about WCM777. See id.

¶¶ 36–37. On or around September 30, 2013, HSBC USA learned, through Internet research, of

allegations that WCM777 was a Ponzi scheme, and concluded that it “reasonably appeared that




                                                4
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 5 of 36




they [WCM777] are engaged in pyramid/ponzi scheme.” Id. ¶ 2; see also id. ¶¶ 39–40. On

October 2, 2013, HSBC USA shared these findings with HSBC Hong Kong via email. Id. ¶ 41.

       After HSBC USA told HSBC Hong Kong that WCM777 was an alleged Ponzi scheme,

plaintiffs allege, more than $30 million worth of transactions occurred involving WCM777

accounts at HSBC Hong Kong, before the scheme was shut down on March 27, 2014. See id.

¶¶ 1–2. These included three transfers from plaintiffs. Specifically, on October 11 and 15, 2013,

Garcia transferred a total of $4,000 to WCM777’s account at HSBC Hong Kong, via the

correspondent account at HSBC USA. Id. ¶ 57. On October 21, 2013, Vasquez transferred

$100,000 in the same manner. Id. ¶ 56. Plaintiffs did not receive any money from WCM777.

See Dkt. 117 (“Calabrese Decl.”) ¶ 7.

       After jurisdictional discovery, plaintiffs contend that between July 2013 and March 2014,

HSBC Hong Kong used the HSBC USA New York-based correspondent bank account more

than 2,500 times to facilitate more than $25 million worth of incoming and outgoing wire

transfers on behalf of WCM777. See Dkt. 119 (“Pl. Mem.”) at 3; Dkt. 138 (Ramos Decl., Ex. 6)

(“Outgoing Transfers Spreadsheet”); Dkt. 139 (Ramos Decl., Ex. 8) (“Incoming Transfers

Spreadsheet”). Although transactions in U.S. dollars can be cleared by HSBC Hong Kong in

Hong Kong––as opposed to through a U.S.-based correspondent account––defendants, in

jurisdictional discovery, did not produce evidence that any WCM777 transfers had been

processed in Hong Kong. See Dkt. 124-5 (Ramos Decl., Ex. 16) (“Yiu Dep.”) at 59; see also Yiu

Decl. ¶¶ 14–15 (use of correspondent account not required to transfer U.S. dollar payments to

HSBC Hong Kong).




                                               5
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 6 of 36




       As to incoming transfers to the correspondent account, plaintiffs contend that HSBC

Hong Kong credited WCM777 accounts with the proceeds of more than 2,500 wire transfers,

totaling over $19,270,000. Pl. Mem. at 3; Incoming Transfers Spreadsheet.

       For outgoing transfers from the HSBC USA correspondent account, plaintiffs contend

that HSBC Hong Kong routed 24 WCM777 wire transfers, totaling $5.8 million, through that

account. Pl. Mem. at 3; Outgoing Transfers Spreadsheet. All but $26,000 of the outgoing

transfers took place on or after October 2, 2013––the date when HSBC USA allegedly notified

HSBC Hong Kong that WCM777 appeared to be a Ponzi scheme.3 See Outgoing Transfers

Spreadsheet. Three of these transfers, totaling $200,000, were to Global Payouts Inc., an entity

that plaintiffs allege made “lulling payments” to investors, to help them “be assured that their

investment was safe and secure.”4 See Pl. Mem. at 3; Outgoing Transfers Spreadsheet; AC ¶ 45.

       Based on these alleged transactions, plaintiffs propose to represent a class of investors in

WCM777 whose transfers were routed through the HSBC USA New York correspondent

account between June 1, 2013 and May 31, 2014. AC ¶ 55.

               3.      The California Litigation

       On November 16, 2015, three plaintiffs (not overlapping with those here) brought a

substantially similar putative class action in the United States District Court for the Central




3
 Plaintiffs, in their memorandum, state that all 24 outgoing transfers occurred after October 2,
2013. Pl. Mem. at 3. A review of the spreadsheet cataloguing outgoing transfers proves that
characterization is incorrect: Two transfers occurred on September 23 and 25, respectively. See
Outgoing Transfers Spreadsheet.
4
 Plaintiffs state that “many” of these outgoing deposits were sent to Global Payouts. See Pl.
Mem. at 3. However, the Outgoing Transfers Spreadsheet shows only three payments to Global
Payouts. See Outgoing Transfers Spreadsheet.
                                                  6
          Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 7 of 36




District of California, suing both HSBC Hong Kong and HSBC USA. Dkt. 114 (“Def. Mem.”)

at 6–8; Dkt. 118 (“Korman Decl.”) ¶ 3.

          On October 21, 2016, the court dismissed the California plaintiffs’ claim against HSBC

Hong Kong for lack of personal jurisdiction. See Korman Decl. ¶ 16; Giron v. H.K. & Shanghai

Banking Corp., No. 15 Civ. 08869 (ODW), 2016 WL 11585001 (C.D. Cal. Oct. 21, 2016).

Plaintiffs alleged––without specifying the location––that HSBC USA had maintained a

correspondent account for HSBC Hong Kong, and the court credited this allegation for purposes

of the motion to dismiss.5 See Korman Decl., Ex. B (original California complaint) ¶ 35; id.,

Ex. C (third amended California complaint) ¶ 34; Giron, 2016 WL 11585001, at *3. The court,

however, described HSBC Hong Kong’s contacts with California as merely “the passive act, of

receiving deposits, without more[.]” Giron, 2016 WL 11585001, at *3. The court held that

HSBC Hong Kong’s maintenance of “deposit accounts in a foreign country and accepting

deposits in that country” did not give rise to personal jurisdiction. Id. Independently, it found

that the HSBC USA correspondent account was not substantially related to plaintiffs’ claims.

See id.

          As for defendant HSBC USA, on November 15, 2017, the district court granted HSBC

USA’s motion for summary judgement on the basis that plaintiffs failed to show causation. See

Giron, 2017 WL 5495504, at *9–12, 16. It also denied plaintiffs’ motion for class certification.

Id. at *14–15.




5
 None of the plaintiffs in the California litigation sent wire transfers that utilized the HSBC USA
correspondent account. Giron v. H.K. & Shanghai Bank Co., No. 15 Civ. 8869 (ODW),
2017 WL 5495504, at *10 (C.D. Cal. Nov. 15, 2017).
                                                 7
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 8 of 36




       B.      Procedural History of This Litigation

       The procedural history of this litigation is set out more fully in the Court’s May 30, 2019

Opinion. See Vasquez I, 2019 WL 2327810, at *4–5. The Court incorporates it here by

reference.

       On March 1, 2018, plaintiffs filed the original complaint. Dkt. 1. On August 28, 2018,

the HSBC defendants (HSBC Hong Kong and HSBC USA) moved to dismiss and to strike the

class allegations. See Dkts. 31–42. On October 9, 2018, plaintiffs filed the First Amended

Complaint, which is the operative complaint today. AC. On November 13, 2018, the HSBC

defendants collectively filed a motion to strike class allegations from the AC, Dkt. 58, HSBC

Hong Kong filed a motion to dismiss for lack of personal jurisdiction, Dkt. 48, and HSBC USA

and HSBC Hong Kong each separately filed motions to dismiss for failure to state a claim upon

which relief can be granted, Dkts. 54, 56.

       On May 30, 2019, the Court granted HSBC USA’s motion to dismiss the claims against

it. See Vasquez I, 2019 WL 2327810, at *19. As to plaintiffs’ RICO claim, the Court held that

the AC failed to plead HSBC USA’s participation adequately to support that claim. See id.

at *14. The Court also dismissed plaintiffs’ state common law claims of aiding and abetting

breach of duty, fraud, and conversion. Although the Court found that the AC adequately alleged

that HSBC USA had become aware of the WCM777 fraud, it held that the AC had not

adequately pled that HSBC USA thereafter had substantially assisted the fraud. See id.

at *15–19. Pertinent here, the Court held that the maintenance of the correspondent account was

not adequately alleged to have been a proximate cause of the fraud. Id. at *19.

       The Court, however, denied HSBC Hong Kong’s motion to dismiss for lack of personal

jurisdiction, without prejudice. See id. The Court authorized jurisdictional discovery as to

HSBC Hong Kong’s transaction of business in New York. See id. at *13. Such discovery, the

                                                8
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 9 of 36




Court held, was relevant to determining whether there was specific jurisdiction in this District

over HSBC Hong Kong under N.Y. CPLR § 302(a)(1). Id.

       On June 13, 2019, HSBC Hong Kong filed a motion for reconsideration. Dkt. 88. On

July 19, 2019, the Court denied that motion and ordered both parties to file, within one week, a

new joint letter proposing a discovery schedule. See Vasquez II, 2019 WL 3252907, at *3.

       On July 26, 2019, the parties submitted a joint letter setting out their respective views on

the scope of and schedule for jurisdictional discovery. See Dkt. 93. On July 31, 2019, the Court

issued an order that largely adopted HSBC Hong Kong’s proposal for discovery, with one

caveat: “The Court agrees with plaintiffs’ request that discovery should enable plaintiffs to

probe beyond the three wire transfers at issue and into other ‘incoming and outgoing wire

transfers involving the WCM fraud[.]’” Dkt. 94. The Court explained that such discovery need

“not entail the production of documents specific to individual such wire transfers [n]or include

any identifying details as to account holders other than plaintiffs,” but should “convey

information to counsel on an aggregated level.” Id.

       On August 2, 2019, the parties filed a proposed protective order, Dkt. 95, which the Court

entered on August 5, 2019, Dkt. 96.

       On August 27, 2019, the Court received a letter from plaintiffs seeking additional

discovery from HSBC Hong Kong and dismissed party HSBC USA. Dkt. 97. On August 30,

2019, HSBC Hong Kong filed a response. Dkt. 100. On September 3, 2019, the Court denied

plaintiffs’ letter motion for additional discovery, explaining that plaintiffs had requested

production of documents outside the scope of discovery addressed in the July 31, 2019 order.

See Dkt. 102. On September 12, 2019, the parties filed a proposed stipulation to extend

plaintiffs’ deposition deadline—for the depositions of George Rajah in New York, Susan Yiu in



                                                  9
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 10 of 36




Hong Kong, and an unidentified branch manager in Hong Kong—and to extend HSBC Hong

Kong’s deadline to file its renewed 12(b)(2) motion. Dkt. 105. On September 13, 2019, the

Court approved that stipulation. Dkt. 106.

       On September 30, 2019, plaintiffs filed an ex parte motion requesting to take depositions

abroad of Susan Yiu and of an unidentified branch manager (subsequently identified as Cheung

Shuk Har Jenny). Dkt. 107. On October 1, 2019, HSBC Hong Kong filed an opposition to

plaintiffs’ motion. Dkt. 108. On October 1, 2019 plaintiffs filed a reply. Dkt. 109. The same

day, the Court denied plaintiffs’ motion. Dkt. 110.

       On November 8, 2019, HSBC Hong Kong filed a renewed motion to dismiss the

amended complaint for lack of personal jurisdiction, Dkt. 113, accompanied by a memorandum

of law in support, Def. Mem.; a declaration from Yiu Susan Yuen Shan, Yiu Decl.; a declaration

from George Rajah, Dkt. 116 (“Rajah Decl.”); a declaration from Carol M. Calabrese, Calabrese

Decl., and its attached exhibits; and a declaration from Gregory S. Korman, Esq., Korman Decl.,

and its attached exhibits. On December 6, 2019, plaintiffs filed a memorandum of law in

opposition, Pl. Mem., accompanied by a declaration from lead plaintiff Rigoberto Vasquez,

Dkt. 120 (“Vasquez Decl.”); a declaration from Eva Garcia, Dkt. 121 (“Garcia Decl.”); a

declaration from Robert Almanas, Dkt. 122 (“Almanas Decl.”); and a declaration from Julio J.

Ramos, Esq. (consisting of part one and part two separately filed), Dkts. 123–24 (“Ramos

Decl.”), and its attached exhibits. On December 20, 2019, HSBC Hong Kong filed its reply.

Dkt. 129 (“Def. Reply”).

II.    Applicable Legal Standards

       On a motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2), “the plaintiff bears the burden of establishing that the court has jurisdiction

over the defendant.” DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001) (quoting

                                                 10
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 11 of 36




Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999)); see

also In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). “[T]he showing

a plaintiff must make to defeat a defendant’s claim that the court lacks personal jurisdiction over

it ‘varies depending on the procedural posture of the litigation.’” Dorchester Fin. Sec., Inc. v.

Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (quoting Ball, 902 F.2d at 197).

        Before jurisdictional discovery, a plaintiff’s prima facie showing of jurisdiction “may be

established solely by allegations.” Ball, 902 F.2d at 197. However, where jurisdictional

discovery has been conducted––as here––a plaintiff’s prima facie showing must be “factually

supported”; in other words, it must “include an averment of facts that, if credited by [the ultimate

trier of fact], would suffice to establish jurisdiction over the defendant.” Metro. Life Ins. Co.,

84 F.3d at 567 (alteration in original) (quoting Ball, 902 F.2d at 197); see also Melnick v.

Adelson-Melnick, 346 F. Supp. 2d 499, 502 (S.D.N.Y. 2004).

        In assessing the plaintiff’s showing, the court applies a “standard . . . akin to that on a

motion for summary judgment,” construing the “pleadings documents, and other evidentiary

materials . . . in the light most favorable to the plaintiff and all doubts are resolved in its favor.”

Melnick, 346 F. Supp. 2d at 503 (citing Kamen v. AT&T Co., 791 F.2d 1006, 1010–11

(2d Cir. 1986)); accord Moneygram Payment Sys., Inc. v. Consorcio Oriental, S.A.,

No. 05 Civ. 10773 (RMB), 2007 WL 1489806, at *2 (S.D.N.Y. May 21, 2007). “At the same

time, particularly given the amount of time provided for jurisdictional discovery, the Court will

limit its jurisdictional analysis to the facts presented and must assume that the [p]laintiffs have

provided all the evidence they possess to support their jurisdictional claims.” Jacobs v. Felix

Bloch Erben Verlag fur Buhne Film und Funk KG, 160 F. Supp. 2d 722, 731 (S.D.N.Y. 2001).




                                                   11
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 12 of 36




       Although Rule 12(b)(2) motions cannot be converted into a Rule 56 motion for summary

judgment when extrinsic evidence is considered, the Rule 56 standard nevertheless guides the

Court as to the documents it may consider outside of the pleadings. See Big Apple Pyrotechnics

& Multimedia Inc. v. Sparktacular Inc., No. 05 Civ. 9994 (KMW), 2007 WL 747807, at *1

(S.D.N.Y. Mar. 9, 2007) (citing Kamen, 791 F.2d at 1011). Under that rule, a court, in resolving

a Rule 12(b)(2) motion made after jurisdictional discovery, may consider only admissible

evidence.6 Cf. Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997) (motion for summary

judgment). Accordingly, affidavits or declarations in support of personal jurisdiction “must be

made on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

       As to the standards guiding personal jurisdiction, to make out a prima facie case of

personal jurisdiction, whether based on general or specific personal jurisdiction, a plaintiff must

establish both a “statutory basis” for jurisdiction and that the exercise of such jurisdiction

accords “with constitutional due process principles.” Reich v. Lopez, 38 F. Supp. 3d 436, 454

(S.D.N.Y. 2014) (citation omitted).

       There are “two categories of personal jurisdiction: general and specific personal

jurisdiction.” Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 134 (2d Cir. 2014) (internal quotation




6
  Courts commonly decline to rely on non-admissible evidence in the context of Rule 12(b)(2)
motions made after jurisdictional discovery. See, e.g., DeLorenzo v. Ricketts & Assocs.,
No. 15 Civ. 2506 (VSB), 2017 WL 4277177, at *7 n.13 (S.D.N.Y. Sept. 25, 2017) (declining to
rely on inadmissible hearsay evidence in resolving Rule 12(b)(2) motion), aff’d sub nom.
DeLorenzo v. Viceroy Hotel Grp., LLC, 757 F. App’x 6 (2d Cir. 2018); Nationwide Mut. Ins. Co.
v. Morning Sun Bus Co., No. 10 Civ. 1777 (ADS), 2011 WL 381612, at *5 (E.D.N.Y. Feb. 2, 2011)
(same for inadmissible statement in, and attachment to, memorandum of law); Moneygram,
2007 WL 1489806, at *3 n.5 (noting that defendant had not presented any admissible
jurisdictional evidence, aside from his deposition testimony, and that the court had excluded an
affidavit because it was not based on personal knowledge).
                                                 12
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 13 of 36




marks and citation omitted). General personal jurisdiction subjects a defendant to suit on all

claims. Cortlandt St. Recovery Corp. v. Deutsche Bank AG, No. 14 Civ. 01568 (JPO),

2015 WL 5091170, at *2 (S.D.N.Y. Aug. 28, 2015); see also Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A court may assert general jurisdiction

over a corporation where its “affiliations with the State are so ‘continuous and systematic’ as to

render [it] essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127

(2014) (quoting Goodyear, 546 U.S. at 919). Specific personal jurisdiction, in contrast, subjects

a defendant to suit only on claims that arise out of or relate to the defendant’s conduct in the

forum. Cortlandt St. Recovery Corp., 2015 WL 5091170, at *2; see also Daimler, 571 U.S.

at 126–27.

III.    Discussion

        The Court has previously held that HSBC Hong Kong is not subject to general personal

jurisdiction in New York. See Vasquez I, 2019 WL 2327810 at *7–8. Therefore, only specific

jurisdiction is at issue.

        For the purposes of specific jurisdiction, a defendant must satisfy the requirements of

both New York’s long-arm statute and of constitutional due process. See State Farm Fire &

Cas. Co. v. Swizz Style, Inc., 246 F. Supp. 3d 880, 886 (S.D.N.Y. 2017). The Court finds that

plaintiffs have not met their burden of showing that HSBC Hong Kong falls within the New

York long-arm statute. Accordingly, the Court does not have occasion to consider constitutional

due process.

        New York’s long-arm statute identifies four categories of conduct that can justify

exercise of specific personal jurisdiction over a defendant. See CPLR § 302(a). Three, the

parties agree, are inapplicable here: (i) the commission of tortious acts in New York, (ii) the

commission of tortious acts outside New York that are felt in New York, and (iii) the ownership

                                                 13
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 14 of 36




of real property in New York. Only the last category is at issue: whether the defendant “transacts

any business within the state or contracts anywhere to supply goods or services in the state.”

CPLR § 302(a)(1).

       “To establish personal jurisdiction under section 302(a)(1), two requirements must be

met: (1) The defendant must have transacted business within the state; and (2) the claim asserted

must arise from that business activity.” Licci III, 732 F.3d at 168 (quoting Sole Resort, S.A. de

C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 103 (2d Cir. 2006)). The Court here ordered

jurisdictional discovery to determine whether HSBC Hong Kong’s New York contacts, which

gave rise to plaintiffs’ claims, are sufficient to meet the first prong of § 302(a)(1). See Vasquez I,

2019 WL 2327810, at *12–13. The Court now holds that they are not.

       A.      Applicable Legal Principles

       Under the first prong of § 302(a)(1), a defendant may be subject to specific personal

jurisdiction if it transacts business within the state. “New York courts define transact[ing]

business as purposeful activity—some act by which the defendant purposefully avails itself of

the privilege of conducting activities within the forum State, thus invoking the benefits and

protections of its laws.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007)

(alteration in original) (internal quotation marks and citation omitted); see also Fischbarg v.

Doucet, 9 N.Y.3d 375, 380 (2007). Thus, “jurisdiction is proper even though the defendant

never enters New York, so long as the defendant’s activities here were purposeful and there is a

substantial relationship between the transaction and the claim asserted.” Fischbarg, 9 N.Y.3d

at 380 (internal quotation marks and citation omitted).

       The Court’s primary consideration under § 302(a)(1) is “[t]he quality of the defendants’

New York contacts.” Id. “Notably, ‘[t]he transacting business requirement of N.Y. C.P.L.R.

302 requires far fewer contacts with New York than does the [general jurisdiction]

                                                 14
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 15 of 36




doing-business requirement of N.Y. C.P.L.R. 301. . . . This easing of requirements is offset by

the corresponding requirement that a cause of action arise from the very transaction or

transactions which are relied upon to provide the contact with the forum.’” Rushaid v. Pictet &

Cie, 28 N.Y.3d 316, 323 n.4 (2016) (quoting 15 N.Y. Jur. 2d, Business Relationships § 1159).

As such, a single act in New York may satisfy § 302(a)(1), if it was sufficiently purposeful and

substantially related to plaintiff’s cause of action arising from the transaction. See Licci v.

Lebanese Canadian Bank (“Licci I”), 673 F.3d 50, 62 (2d Cir. 2012); Bank Brussels Lambert,

171 F.3d at 787; Farkas v. Farkas, 830 N.Y.S.2d 220, 221 (2d Dep’t 2007). Otherwise,

however, “an ongoing course of conduct or relationship in the state” will be necessary. Licci I,

673 F.3d at 62. When making this assessment, courts look to the “totality of the circumstances.”

Id. (quoting Farkas, 830 N.Y.S.2d at 221); see also Bank Brussels Lambert, 171 F.3d at 787

(“To determine whether a party has ‘transacted business’ in New York, courts must look at the

totality of circumstances concerning the party's interactions with, and activities within, the state.”

(citation omitted)).

       The parties agree that the § 302(a)(1) analysis here focuses on HSBC Hong Kong’s use

of its New York correspondent account at HSBC USA. See supra note 2 (defining

correspondent account). The New York Court of Appeals has instructed that, while the existence

of a correspondent account in New York is insufficient on its own to establish personal

jurisdiction, “the first prong of the long arm-jurisdiction test under [CPLR § 302(a)(1)] . . . may

be satisfied by the defendant’s use of a correspondent bank account in New York, even if no

other contacts between the defendant and New York can be established, if the defendant’s use of

that account was purposeful.” Licci II, 20 N.Y.3d at 337 (alteration and emphasis in original).




                                                  15
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 16 of 36




       The Court of Appeals has instructed that, in determining whether the use of a

correspondent account by a foreign bank meets this standard, the key distinction is between the

“unintended and unapproved use of a correspondent bank account, where the nondomiciliary

bank is a passive and unilateral recipient” of money transfers, and the “[r]epeated, deliberate use

that is approved by the foreign bank on behalf and for the benefit of a customer[.]” Rushaid,

28 N.Y.3d at 326–27.

       In its May 30, 2019 Opinion, this Court reviewed in detail the three key precedents of the

Court of Appeals applying § 302(a)(1) to correspondent bank accounts. See Vasquez I,

2019 WL 2327810, at *9–12. A brief review of these decisions––Amigo Foods, Licci, and

Rushaid––is useful again here in framing the specific jurisdiction analysis.

       In Amigo Foods, the Court of Appeals, after jurisdictional discovery, affirmed that the

maintenance of a correspondent account in New York by a Maine bank, Aroostook Trust

Company, did not satisfy § 302(a)(1). Amigo Foods Corp. v. Marine Midland Bank-N.Y.

(“Amigo Foods III”), 46 N.Y.2d 855 (1979). The dispute arose from the plaintiff’s contract to

buy potatoes, with payment to be made through Aroostook. The plaintiff obtained a letter of

credit from Marine Midland Bank, which delivered the letter to a New York bank where

Aroostook maintained a small correspondent account. When the potato grower refused to accept

payment, the plaintiff sued Aroostook in New York state court, alleging that it had wrongfully

failed to deliver payment. Aroostook moved to dismiss for lack of personal jurisdiction. After

jurisdictional discovery, the First Department granted that motion, finding that Marine Midland

Bank––not Aroostook––had unilaterally chosen, for reasons of speed, to deposit the funds into

the New York correspondent account. Amigo Foods Corp. v. Marine Midland Bank-N.Y.

(“Amigo Foods II”), 402 N.Y.S.2d 406, 408 (1st Dep’t 1978). The First Department held that



                                                16
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 17 of 36




Aroostook had not purposely availed itself of the privilege of conducting business activities in

New York; rather, the bank had “passively and unilaterally” been “made the recipient of funds

which at its customer’s direction it ha[d] declined.” See id. As noted, the Court of Appeals

affirmed. Amigo Foods III, 39 N.Y.2d 391.

       In Licci, plaintiffs––Israeli citizens who had been victims of, or whose family members

were killed by, rocket attacks by the terrorist organization Hizballah––sued Lebanese Canadian

Bank (“LCB”), a bank headquartered in Beirut. Licci II, 20 N.Y.3d at 330. Plaintiffs alleged

that LCB had used a New York correspondent bank account to funnel millions of dollars,

through “dozens” of wire transfers, to the Shahid Foundation, the financial arm of Hizballah.

See id. at 331–32. Unlike in Amigo Foods, the Court of Appeals—to whom the Second Circuit

had certified the legal question—found this use of this correspondent account sufficient to

support personal jurisdiction under § 302(a)(1). It held that “a foreign bank’s repeated use of a

correspondent account in New York on behalf of a client—in effect, a ‘course of dealing’—

show[s] purposeful availment of New York’s dependable and transparent banking system, the

dollar as a stable and fungible currency, and the predictable jurisdictional and commercial law of

New York and the United States.” Id. at 339 (citation omitted). Critically, the Court of Appeals

explained, LCB’s use of the New York correspondent account had been no accident: “[T]he fact

that LCB used a New York account ‘dozens’ of times indicates desirability and a lack of

coincidence. Presumably, using the [New York correspondent bank] account was cheaper and

easier for LCB than other options, and whatever financial and other benefits LCB enjoyed as a

result allowed the bank to retain [the terrorist organization] as a customer.” Id. at 340.

Following the Court of Appeals’ determination that personal jurisdiction was proper under the




                                                 17
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 18 of 36




New York long-arm statute, the Second Circuit held that subjecting LCB to personal jurisdiction

in New York also satisfied due process. See Licci III, 732 F.3d at 170–74.

       Most recently of these relevant cases, in Rushaid, the owner of a Saudi company sued

Pictet & Cie (a Swiss bank), a Pictet employee, and several of Pictet’s general partners in New

York state court, alleging that they had participated, along with three of plaintiff’s own

employees, in an illegal money laundering scheme. Rushaid, 28 N.Y.3d at 320. As part of the

scheme, plaintiff’s employees directed venders to route illegal bribes and kickback payments to

New York correspondent accounts maintained by Pictet. See id.; see also id. at 327–28. Pictet

then credited the funds to a Geneva-based account of a “bogus” company, from which the funds

were transferred to the employees’ accounts. Id. at 320–21. At least 12 such transfers had thus

been routed through the New York correspondent accounts, totaling more than $4 million. See

id. at 322. As in Licci, the Court of Appeals found that Pictet’s contact with its New York

correspondent bank account had been purposeful under the first prong of § 302(a)(1), warranting

denial of Pictet’s motion to dismiss. Id. at 319, 322–23. It found that Pictet “did not ignore or

reject the funds, as the defendant did in Amigo Foods . . . [but instead] . . . credited the funds in

that correspondent bank account to [the bogus company], an essential step in the

money-laundering scheme.” Id. at 327. Central to the Court of Appeals’ analysis was Pictet’s

volitional role in the scheme: That the plaintiff’s employees, as opposed to Pictet, had directed

the vendors to deposit the money in New York accounts was “of no moment,” because “what

matters is defendants’ banking activity with the correspondent accounts, here, that the money

deposited in New York was credited in accordance with Pictet’s money laundering.” Id.

at 327–38.




                                                  18
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 19 of 36




       B.      Application

       Plaintiffs, drawing on Licci and Rushaid, argue that HSBC Hong Kong’s use of the

HSBC USA correspondent account supplies personal jurisdiction under § 302(a)(1). Plaintiffs

argue that HSBC Hong Kong’s repeated facilitation of international wire transfers on

WCM777’s behalf constitutes a course of dealing, and that HSBC Hong Kong encouraged its

customers to use the HSBC USA account. Pl. Mem. at 6. HSBC Hong Kong, drawing on Amigo

Foods, counters that the evidence adduced in jurisdictional discovery shows no more than that it

was a passive recipient of the wire transfers, initiated by plaintiffs and routed through its New

York correspondent account to Hong Kong. See Def. Mem. at 12–13; Def. Reply at 2–4.

       At the threshold, the Court considers which of HSBC Hong Kong’s New York contacts

are properly considered in determining whether it transacted business in the state. HSBC Hong

Kong contends that the only relevant wire transfers are those involving the named plaintiffs. See

Def. Mem. at 14. Plaintiffs argue that transactions involving all members of the putative

class––which, as pled, consists of all individuals who invested in WCM777 and had money

transferred through the HSBC USA correspondent account between June 2013 and May 2014,

AC ¶ 55––may be considered. See Pl. Mem. at 6–7. On this methodological point, HSBC Hong

Kong is correct.

       “In an action brought as a class action, personal jurisdiction is based on a defendant’s

contacts with the forum state and actions giving rise to the named plaintiffs’ causes of action.

Contacts with unnamed class members may not be used as a jurisdictional basis, especially

before a class has been certified.” Beach v. Citigroup Alternative Invs. LLC, No. 12 Civ. 7717

(PKC), 2014 WL 904650, at *6 (S.D.N.Y. Mar. 7, 2014) (citing Selman v. Harvard Med. Sch.,

494 F. Supp. 603, 613 n.6 (S.D.N.Y. 1908)); see also Chufen Chen v. Dunkin’ Brands, Inc.,

No. 17 Civ. 3808 (CBA), 2018 WL 9346682, at *5 (E.D.N.Y. Sept. 17, 2018) (“[E]ach named

                                                 19
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 20 of 36




plaintiff in a purported class action must show that in-state contacts specific to their claim give

rise to specific jurisdiction over an out-of-state defendant.”), aff’d, 954 F.3d 492 (2d Cir. 2020);

Chernus v. Logitech, Inc., No. 17 Civ. 673 (FLW), 2018 WL 1981481, at *3

(D.N.J. Apr. 27, 2018) (collecting cases). Section 302(a)(1) thus requires that the named

plaintiffs’ “cause[s] of action arise from the very transaction or transactions which are relied

upon to provide the contact with the forum.” Rushaid, 28 N.Y.3d at 323 n.4 (citation omitted).

       Here, HSBC Hong Kong’s New York contacts that give rise to plaintiffs’ claims consist

only of the uses of the correspondent account that effectuated Garcia’s and Vasquez’s transfers

to WCM777. There are three such transfers involving that account and a named plaintiff––each

to (not from) HSBC Hong Kong: Garcia’s October 11 and 15, 2013 transfers, which totaled

$4,000, and Vasquez’s October 21, 2013 transfer of $100,000. Calabrese Decl. ¶¶ 4–6; see also

Garcia Decl. ¶ 4 (explaining she sent the wires on October 10 and 15, 2013); Vasquez Decl. ¶ 3.7

Because neither Garcia nor Vasquez thereafter received any funds from the WCM777 HSBC

Hong Kong account, see Calabrese Decl. ¶ 7, Garcia and Vasquez’s injuries are fairly said to

stem from these three transfers.

       But that is not so regarding uses of the correspondent account involving other persons,

such as absent members of the putative class. Plaintiffs allege that other persons used the

correspondent account to transfer money to WCM777 (plaintiffs posit that there were some



7
  HSBC Hong Kong argues that the Court may not consider the Vasquez and Garcia declarations,
because each plaintiff breached 28 U.S.C. § 1746 by providing an electronic rather than an actual
signature, because Vasquez failed to state “that the foregoing is true and correct,” and because
Garcia declared only that her statements were made “under penalty of perjury under the laws of
the State of California,” not “under the laws of the United States of America.” See Dkt. 130.
Notwithstanding these deficiencies, the Court finds substantial compliance with § 1746, as is
necessary to consider the declarations. See Batista v. United States, 792 F. App’x 134, 135
(2d Cir. 2020) (citing LaBoeuf, Lamb, Greene & MacRae, LLP v. Worsham, 185 F.3d 61, 65–66
(2d Cir. 1999)).
                                                 20
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 21 of 36




2,500 transfers, totaling more than $19 million) and that WCM777 sent money from its HSBC

Hong Kong account to other persons via the correspondent account (plaintiffs posit that there

were 24 such transfers, totaling nearly $6 million). But these transactions do not give rise to

plaintiffs’ claims, and Garcia and Vasquez therefore cannot rely on them to support jurisdiction

over HSBC Hong Kong in the case they have brought. See Beach, 2014 WL 904650, at *6.

Rather, because the same contacts must give rise both to jurisdiction and to plaintiffs’ claims, see

Rushaid, 28 N.Y.3d at 323 n.4, the Court considers only Garcia and Vasquez’s three transfers to

HSBC Hong Kong using the correspondent account in evaluating personal jurisdiction under

§ 302(a)(1). See Cmty. Fin. Grp., Inc. v. Stanbic Bank Ltd., No. 14 Civ. 5216 (DLC),

2015 WL 4164763, at *4 (acknowledging prior transfer through defendant bank’s correspondent

account, but relying, for purposes of § 302(a)(1), only on the one claim-related transaction, and

finding no jurisdiction).

       In arguing that the Court can instead consider all persons’ incoming and outgoing

transfers through the HSBC USA correspondent account, plaintiffs rely primarily on Licci. See

Pl. Mem. at 6. The Court of Appeals there examined LCB’s contacts with its New York

correspondent account, notwithstanding that the plaintiffs had not had any financial transactions

using that account. See Licci II, 20 N.Y.3d at 338–341. But Licci is easily distinguished. That

case involved claims of personal injury from terrorist attacks, and each transaction routed

through LCB’s correspondent account to Hizballah––regardless of whose money was involved––

provided more support for terrorist activities, increasing the harm to victims of Hizballah’s

rocket attacks, which included plaintiffs. As such, each transaction using the account fairly




                                                21
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 22 of 36




contributed to, and gave rise to, plaintiffs’ cause of action.8 In contrast, here, Garcia and

Vasquez do not claim to have been harmed by the passage of other people’s money through the

correspondent account. Their claims turn solely on the funds that they were induced to transfer

to the allegedly fraudulent WCM777.

       Confining its focus on the plaintiffs’ three transfers, the Court considers whether these

support exercise of specific jurisdiction under § 302(a)(1).

       In the Amigo Foods-Licci-Rushaid trilogy, the Court of Appeals’ analysis began with the

recognition that the “mere maintenance” of a New York correspondent account is insufficient to

give rise to personal jurisdiction. Licci II, 20 N.Y.3d at 337–38 (agreeing with Second Circuit’s

summary of law, including that “the ‘mere maintenance’ of a correspondent bank account in

New York does not suffice to establish personal jurisdiction there” (citation omitted)); Amigo

Foods Corp. v. Marine Midland Bank (“Amigo Foods I”), 39 N.Y.2d 391, 396 (1976)

(“[S]tanding by itself, a correspondent bank relationship, without any other indicia or evidence to

explain its essence, may not form the basis for long-arm jurisdiction under CPLR 302[(a)(1)].”);

see also Licci III, 732 F.3d at 171 (“[W]e by no means suggest that a foreign defendant’s ‘mere

maintenance’ of a correspondent account in the United States is sufficient to support the

constitutional exercise of personal jurisdiction over the account-holder in connection with any

controversy.”). The decisive issue of whether a defendant’s use of a New York correspondent

account was purposeful, it held, “necessarily requires examination of the particular facts in each




8
  Courts in such cases have commonly held that the use of correspondent accounts to fund
terrorism supports finding personal jurisdiction. See, e.g., Licci III, 732 F.3d at 168–69;
Averbach v. Cairo Amman Bank, No. 19 Civ. 04 (GHW) (KHP), 2020 WL 486860, at *7
(S.D.N.Y. Jan. 21, 2020), report and recommendation adopted sub nom. Averbach ex rel.
Averbach v. Cairo Amman Bank, 2020 WL 1130733 (S.D.N.Y. Mar. 9, 2020); Strauss v. Credit
Lyonnais, S.A., 175 F. Supp. 3d 3, 22–23 (E.D.N.Y. 2016).
                                                 22
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 23 of 36




case.” Licci II, 20 N.Y.3d at 338. This “objective inquiry” into whether the facts demonstrated

the defendant’s “purposeful availment” of the New York account, the Court of Appeals held,

“requires a court to closely examine the defendant’s contacts for their quality.” Id. In particular,

in conducting this inquiry, the Court of Appeals has considered the (1) frequency and

(2) deliberateness of defendants’ contacts. See Rushaid, 28 N.Y.3d at 327; see also Licci III,

732 F.3d at 168 (noting Court of Appeals’ focus on “the frequency and deliberate nature of

LCB’s use of its correspondent account”).

       As to the frequency of the HSBC USA correspondent account transactions, there were, as

noted, three relevant here, through which HSBC Hong Kong received a total of $104,000 from

the plaintiffs. Where there has been repeated use of such an account, purposeful availment may

be inferred from sheer volume. See Licci II, 20 N.Y.3d at 340 (routing a total of several million

dollars through LCB correspondent account to Shahid “‘dozens’ of times indicates desirability

and a lack of coincidence”); see also, e.g., Rushaid, 28 N.Y.3d at 281 (transfer to Pictet

correspondent accounts at least 12 times for $4 million in illicit, laundered funds sufficient for

personal jurisdiction); NIKE, Inc. v. Wu, 349 F. Supp. 3d 346, 356 (S.D.N.Y. 2018) (transfer of

sales proceeds from alleged trademark infringement through correspondent accounts “on

hundreds of occasions to the tune of millions of dollars” sufficient for personal jurisdiction);

Gucci Am., Inc. v. Weixing Li, 135 F. Supp. 3d 87, 95–96 (S.D.N.Y. 2015) (transfer of gains

from alleged counterfeit sales “nearly a dozen times” through correspondent account, in

conjunction with establishment of New York office and marketing, sufficient to support personal

jurisdiction). The three transactions at issue here are too sparse, however, to warrant such an

inference. See, e.g., Cmty. Fin. Grp., 2015 WL 4164763, at *4 (single wire transfer of fraudulent




                                                 23
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 24 of 36




funds through defendant bank’s correspondent account, where not initiated by bank, insufficient

to support personal jurisdiction).

       As to deliberateness, courts in cases involving correspondent accounts have found certain

facts indicative of purposeful availment, including: (1) the defendant bank’s level of control over

the transfers, (2) the defendant bank’s marketing of the correspondent account or encouragement

of others to use it, (3) the necessity of the correspondent account to the alleged scheme, and

(4) other conduct by which the bank projected itself into the New York market. None of these

indicators of purposeful availment, however, are present here.

       Level of control: A defendant bank’s level of control over the transactions may bear

importantly on whether there is specific jurisdiction. In the decision affirmed in Amigo Foods,

the First Department, for example, found that the defendant’s unilateral, passive receipt of funds

was insufficient to support jurisdiction. See Amigo Foods II, 402 N.Y.S.2d at 408. Since Amigo

Foods, other courts have discounted the use of a correspondent account that is “essentially

adventitious––i.e., [that] was not even [defendant’s] doing”––as not reflecting a deliberate act.

See Official Comm. of Unsecured Creditors of Arcapita v. Bahrain Islamic Bank, 549 B.R. 56,

66 (S.D.N.Y. 2016) (quoting Licci II, 20 N.Y.3d at 338); see also id. at 69, 71 (finding personal

jurisdiction where defendant bank set terms of each transaction and designated correspondent

account to receive funds, but noting that “[h]ad the record demonstrated that [plaintiff], as

opposed to the Banks, selected the U.S. dollar and the New York accounts to effectuate the

[transfers], the Banks’ contacts with the United States would have been adventitious, and

jurisdiction would not have lied”); Cmty. Fin. Grp., 2015 WL 4164763, at *4 (finding no

personal jurisdiction where there was no “established course of dealing,” and the transfer at issue

was “not even [defendant bank’s] doing”); In re Banco Santander Sec.-Optimal Litig.,



                                                 24
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 25 of 36




732 F. Supp. 2d 1305, 1320–21 (S.D. Fla. 2010) (finding no personal jurisdiction under New

York long-arm statute where third-party intermediary bank, as opposed to defendant bank,

designated correspondent bank to receive funds associated with Madoff Ponzi scheme), aff’d sub

nom. Inversiones Mar Octava Limitada v. Banco Santander S.A., 439 F. App’x 840

(11th Cir. 2011).9

       Here, there is no evidence that HSBC Hong Kong directed the funds to be deposited or

controlled the route of the plaintiffs’ funds through the correspondent account. Quite to the

contrary, plaintiffs attest that they merely wired funds to WCM777’s HSBC Hong Kong account.

See Vasquez Decl. ¶ 3; Garcia ¶¶ 3–4. And the declaration of George Rajah, an HSBC USA

employee, explains that only the originator of the funds or his or her bank can dictate the route

that transferred funds take, and that for the HSBC USA correspondent account, HSBC Hong

Kong “has no control over the bank-to-bank route taken by a wire transfer sent by a non-HSBC

customer to an account at HSBC in Hong Kong.” Rajah Decl. ¶¶ 6–8. As a result, on the record

adduced in jurisdictional discovery, HSBC Hong Kong’s role in the three transactions presents as

that of a passive recipient, not as an entity actively involved or exercising control.

       Marketing and encouragement: Courts also inquire whether the defendant bank

encouraged or promoted the use of the correspondent account. See Gucci, 135 F. Supp. 3d at 95




9
  To be sure, for specific jurisdiction, it is not required that the defendant have directed that funds
be routed through a correspondent account. See Rushaid, 28 N.Y.3d at 328 (“Our cases do not
require that the foreign bank itself direct the deposits, only that the bank affirmatively act on
them.”); see also Nike, 349 F. Supp. 3d at 355 (“New York’s long-arm statute clearly does not
require, as a condition precedent to personal jurisdiction, that foreign banks direct the payment of
funds into their correspondent accounts.”). The case law reflects a continuum of control between
direction to use the correspondent account, which favors specific jurisdiction, and solely passive
involvement, which does not. See Gucci, 135 F. Supp. 3d at 95 (distinguishing cases where bank
had “no New York operations” and “passively received money via a New York correspondent
account”).
                                                  25
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 26 of 36




(defendant bank encouraged clients to use correspondent account frequently for wire transfers to

China). Plaintiffs assert that HSBC Hong Kong encouraged its customers to utilize the HSBC

USA account for U.S. dollar transactions. See Pl. Mem. at 4, 6–7. As evidentiary support for

this argument, plaintiffs point to three exhibits, attached to the Ramos Declaration. These are:

(1) HSBC’s “Standard Settlement Instructions,” Dkt. 123-9 (Ramos Decl., Ex. 9) (“Settlement

Instructions”); (2) HSBC’s “Customer Information Sheet for Inward Payments to Hong Kong,”

Dkt. 123-10 (Ramos Decl., Ex. 10) (“Customer Info. Sheet”); and (3) HSBC’s “International

Payments and Cash Management” page, Dkt. 123-11 (Ramos Decl., Ex. 11) (“Int’l Payments”).

Plaintiffs claim that HSBC Hong Kong provided clients with these documents and by them

instructed clients “to the maximum extent possible to direct incoming U.S. Dollar payments”

through the HSBC USA correspondent account. Pl. Mem. at 4; see also id. at 6 (citing these

exhibits as proof that HSBC Hong Kong “forcefully directed its clients and financial institutions

that inward payments be routed through the HSBC USA account”).

       Alas for plaintiffs, whatever probative value the Settlement Instructions, Customer

Information Sheet, and International Payments page conceivably might have had in supporting a

claim that HSBC Hong Kong affirmatively promoted the use of the HSBC USA correspondent

account in New York, these three documents come to the Court entirely unauthenticated. They

are thus inadmissible. And therefore, as HSBC argues, they may not be considered as support

for plaintiffs’ claim of specific jurisdiction. See Dkt. 132 (“Ramos Decl. Objs.”) at 3.

       Notably, plaintiffs do not claim to have obtained these documents in discovery from

HSBC Hong Kong, or from any other HSBC entity, or to have been furnished with them by an

HSBC entity during the events at issue. Instead, the documents appear to have come to light

through Internet research by plaintiffs’ counsel Ramos, whose declaration in opposition to the



                                                26
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 27 of 36




motion to dismiss indicates that he downloaded these exhibits from an HSBC website and/or

from the “Wayback Machine” archive, links to which his declaration supplies. See Ramos Decl.

¶¶ 12–14; see also Dkt. 124-1 (Ramos Decl., Ex. 12) (“Rajah Dep.”) at 38, 41. Counsel’s

retrieval of these documents from these websites does not, however, itself authenticate these

documents as official records of HSBC, let alone as materials used by HSBC during the time of,

or in connection with, the transactions at issue. See, e.g., Philpot v. Kos Media LLC,

No. 16 Civ. 1523 (AT) (BCM), 2017 WL 2270248, at *3 n.7 (S.D.N.Y. Apr. 21, 2017) (finding

undated printout from defendant’s website not authenticated), report and recommendation

adopted, 2017 WL 2269531 (S.D.N.Y. May 23, 2017); Novak v. Tucows, Inc., No. 06 Civ. 1909

(JFB), 2007 WL 922306, at *5 (E.D.N.Y. Mar. 26, 2007) (finding web pages archived through

Wayback Machine not authenticated, because they are “only as valid as the third-party donating

the page decides to make it”), aff’d, 30 F. App’x 204 (2d Cir. 2009). And Ramos’s declaration

does not fill this void. It establishes only the fact that the records were accessible on the

websites at issue at the time he accessed them. But it cannot validate the documents as authentic

corporate records, let alone explain the documents’ function or period of usage, or explicate the

meaning of the terms thereon.10




10
  An attorney’s affidavit of course “can be used, in connection with a summary judgment
motion, to place documents produced in discovery before the Court.’” Pace v. Air & Liquid Sys.
Corp., 171 F. Supp. 3d 254, 272 (S.D.N.Y. 2016) (quoting Harrison-Hoge Indus., Inc. v. Panther
Martin S.R.L., No. 05 Civ. 2851 (JFB), 2008 WL 905892, at *27 (E.D.N.Y. Mar. 31, 2008)
(collecting cases)). But Ramos’s declaration goes far beyond that ministerial function of
chronicling excerpts from an adversary’s document production. Rather, as he acknowledged in
describing the documents during a defense deposition, he personally downloaded them from the
Internet. See Rajah Dep. at 38 (Ramos: “I’m going to mark as next in order something that I had
downloaded from HSBC Net saying ‘Standard Settlement Instructions.’”); id. at 41 (Ramos: “I’ll
represent to you that I got [the Customer Information Sheet] off the HSBC Hong Kong
website.”).
                                                  27
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 28 of 36




       Plaintiffs propose to cure this problem by citing deposition testimony from Rajah, an

HSBC USA employee whom plaintiffs’ counsel, Ramos, questioned about the Settlement

Instructions and Customer Information Sheet (although not the International Payments Page).

See Rajah Dep. at 38–42. But Rajah’s testimony, too, is inadequate to authenticate these records.

He stated that he was unfamiliar with either document, and that he could only speculate as to

their use and meaning. See Rajah Dep. at 35 (Ramos: “Does HSBC Hong Kong have standing

settlement instructions?” Rajah: “So I’m not aware of that, whether they have standing

settlement instructions. But given they have a correspondent banking relationship, okay, you

know, my––my view is they would have standing settlement instructions.”); id. at 40 (Ramos:

“So does it appear that your––your educated guess was correct and that HSBC Hong Kong does

have a set of standard settlement instructions? You may not be able to answer it just based on

this printout.” Rajah: “Yeah, I’m just kind of looking at the printout and all the information here.

But this is––this is––you know, the standing settlement instruction is––is the guidance

document.”); id. at 41–42 (Ramos: “Have you seen that document [the Customer Information

Sheet] before?” Rajah: “No.” . . . Ramos: “[I]s it fair to interpret that document as instructions

from HSBC Hong Kong to its own customers to have payments sent to it in Hong Kong that are

in various currencies, in this case U.S. dollars, sent through HSBC USA?” Rajah: “So I haven’t

seen this document before . . . . And based on my experience, this is more guidance to your

customers to receive funds into their account.”).

       The Court is therefore constrained to disregard the Settlement Instructions, the Customer

Information Sheet, and the International Payment page, as unauthenticated and inadmissible. In

so ruling, the Court acknowledges that aspects of these writings, if authenticated and explained

by a personally knowledgeable witness, potentially could have supported plaintiffs’ theory that



                                                 28
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 29 of 36




HSBC Hong Kong affirmatively encouraged customers to use the New York correspondent

account.11 Had plaintiffs wished to attempt to use such materials in support of their claim of

specific jurisdiction, they were at liberty in jurisdictional discovery to attempt to authenticate

these, whether through targeted document requests, requests for admission, testimony from a

competent witness, or other discovery tools. Plaintiffs, however, did not adduce any such

evidence.

       As to the factor of marketing and promotion, plaintiffs, finally, have submitted an expert

declaration from a Robert Almanas, who claims experience with financial sector correspondent

accounts. See Almanas Decl. Plaintiffs, however, do not cite this declaration anywhere in their

opposition. The Court is at liberty on that ground alone not to consider it. See Fed. R. Civ. P.

56(c)(3) (“The court need consider only the cited materials[.]”); see also Williams v. City of New

York, No. 10 Civ. 2676 (JG), 2012 WL 511533, at *3 n.3 (E.D.N.Y. Feb. 15, 2012) (disregarding

evidence not cited in defendants’ brief or Rule 56.1 statement on motion for summary




11
  It is far from clear, however, that these documents, if properly authenticated and explicated by
a witness with personal knowledgeable, would have assisted plaintiffs’ cause. The Settlement
Instructions and the International Payment page do not refer to the HSBC USA correspondent
account at all. The Customer Information Sheet has the most probative potential. It instructs
HSBC Hong Kong customers that “[i]f your bankers cannot send their payment instructions to us
direct, please instruct them to make arrangements with any of #Group Offices/Correspondent
Banks to send their payment instruction to us . . . with *the following details.” Customer Info.
Sheet at 1 (emphasis in original). But it too is elusive: the ensuing “following details” do not
refer to correspondent accounts, although the following page does identify the major
correspondent account for U.S. dollars as the HSBC USA account. See id. at 2.
                                                 29
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 30 of 36




judgment).12 In any event, Almanas’s report falls short of the mark. Almanas opines that, based

on the Customer Information Sheet, HSBC Hong Kong has expressed a preference for customers

to route their payments to the HSBC USA correspondent account, and that customers using the

HSBC Hong Kong settlement instructions would send their payments to that account. See

Almanas Decl. ¶¶ 28, 43 (citing Customer Info. Sheet). But Almanas is patently unqualified to

opine on processes internal to HSBC Hong Kong, with which he has neither lay nor expert

familiarity, or on the inferences to be drawn from an unauthenticated document downloaded off

the Internet by counsel. Furthermore, the record is devoid of evidence that the Customer

Information Sheet or Settlement Instructions were provided to WCM777 or put to use in any way

in connection with the 2013 transactions at issue.

       Necessity: Courts have also examined how necessary or integral the correspondent

account’s use was to the alleged scheme. In Rushaid, for example, the Court of Appeals found

the wiring of money through the New York correspondent account to have been “an essential

step” in a money-laundering scheme. See 28 N.Y.3d at 327. It found that the defendant bank,

Pictet, had “orchestrated the money laundering and that the New York account was integral to

the scheme.” Id. at 328. Pictet’s choice of a New York bank, over others, to play this role made

its “New York connection ‘volitional.’” Id.




12
   HSBC Hong Kong objects to Almanas’s report for a range of other reasons. See Dkt. 131. In
addition to objections keyed to specific opinions, HSBC Hong Kong seeks exclusion because
(1) the report does not comply with § 1746 (as it is signed on the front page, not the last, and
states that it was “signed under penalty of perjury” without also averring that “the foregoing is
true and correct”); (2) the report is not reliable, as Almanas did not review any evidence related
to the plaintiffs’ three wire transfers in this case; and (3) Almanas lacks expertise with
correspondent accounts, Hong Kong banks, or Ponzi schemes. Id. at 2–3. The Court has no
occasion to rule on each of these claimed shortcomings and instead disposes of Almanas’s
opinions solely for the reasons referred to in text.
                                                30
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 31 of 36




       The use of the New York correspondent account here appears less integral. HSBC Hong

Kong has presented uncontested evidence that it enables transfers to it in U.S. dollars by multiple

means. For example, it can receive U.S. dollar payments through either of its correspondent

accounts in the United States or after clearance with a variety of different banks, including

Citibank, JP Morgan Chase Bank, and Bank of America, in Hong Kong.13 See Yiu Decl. ¶ 15;

Rajah Decl. ¶ 11. As such, while the correspondent account happened to have been used for the

three transactions at issue, it does not appear to have been necessary to the Ponzi scheme’s

success. See Hau Yin To v. HSBC Holdings, PLC, No. 15 Civ. 3590 (LTS), 2017 WL 816136,

at *7 n.6 (S.D.N.Y. Mar. 1, 2017) (distinguishing Rushaid, where defendant bank was alleged to

have increased flow of funds into Madoff Ponzi scheme, because “[t]he wiring of funds through

New York . . . was passive, rather than ‘integral’ to the alleged Ponzi scheme”), aff’d,

700 F. App’x 66, 67–68 (2d Cir. 2017) (also distinguishing Rushaid).14

       Other projections by the bank into New York: Finally, courts are more likely to infer

purposeful availment from a defendant bank’s use of a correspondent account where the bank

otherwise projected itself into the New York market. Although these “additional activities in the

state” are not necessary for a finding of purposeful availment, see Rushaid, 28 N.Y.3d at 325,

they are relevant in assessing whether defendant’s contacts were deliberate. Such activities may

include maintenance of a branch or employees in New York. See, e.g., Strauss, 175 F. Supp. 3d



13
  Garcia sent her transfers from JP Morgan Chase Bank in California, and Vasquez sent his from
U.S. Bank National Association in California. Calabrese Decl. ¶¶ 4–6.
14
  Where it was not necessary to use a correspondent account to carry out a criminal scheme,
courts also look for other indicators of deliberateness, such as that the correspondent account was
“cheaper and easier for [the bank] than other options[.]” Licci II, 20 N.Y.3d at 340. Plaintiffs
have not adduced evidence that such is so here, or that alternative options (e.g., clearance of U.S.
dollar transactions in Hong Kong) were cheaper or easier for HSBC Hong Kong.


                                                31
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 32 of 36




at 19–20 (personal jurisdiction where five transfers of $205,000 to support alleged terrorism

were routed through defendant’s New York branch, which was “staffed with employees and

licensed to operate under New York banking laws” and “routinely” used to conduct business in

New York); Gucci, 135 F. Supp. 3d at 95 (personal jurisdiction where “foreign bank deliberately

thrust[] itself into the New York financial market by establishing a New York office and a

correspondent account with a New York bank to repeatedly facilitate the transfer of money”).

        Plaintiffs have not pointed to any such additional New York activities on HSBC Hong

Kong’s part. It is undisputed that the bank lacks branches, employees, or property in the United

States, and there is no evidence that it solicits business or advertises here. See Yiu Decl.

¶¶ 6–11. HSBC Hong Kong instead mainly serves customers in the Asia-Pacific region. Id.

¶ 17. All HSBC Hong Kong customer accounts are maintained outside the United States. Id.

¶¶ 4–5. Its sole New York contacts consist of correspondent accounts with HSBC USA and

Bank of America that help to process interbank transfers from U.S. banks to HSBC Hong Kong.

See id. ¶ 13.15

        Although these four oft-considered indicators do not favor finding purposeful availment,

one allegation by plaintiffs, if factually substantiated, would make this case of the passive receipt

by a correspondent account of funds across a minimal number of transactions a closer question

than in Amigo Foods: The Complaint alleges that on October 2, 2013, before the three transfers

to the WCM777 account, HSBC USA notified HSBC Hong Kong of allegations that WCM777



15
   Relatedly, the affiliate relationship between HSBC Hong Kong and HSBC USA is of no
moment in this personal jurisdiction analysis. In To, the Circuit addressed a correspondent bank
relationship between HSBC USA and foreign HSBC entities. It held that “the mere maintenance
of correspondent bank accounts at an affiliate bank in New York” did not give rise to personal
jurisdiction. To, 700 F. App’x at 67 (emphasis added). Further, HSBC Hong Kong has
confirmed that it is an independent banking entity that maintains its own customer database,
separate and apart from that of HSBC USA. See Yiu Decl. ¶ 18.
                                                 32
        Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 33 of 36




was a Ponzi scheme. See AC ¶ 41. Plaintiffs have not presented admissible evidence

substantiating this factual allegation.16 The Court would be at liberty to disregard this claim as

unsupported. See Melnick, 346 F. Supp. 2d at 503 n.21 (“Surely, resolving all doubts in

plaintiff’s favor is not the same as blindly crediting all allegations regardless of their factual

support. Any rule requiring such blindness would ignore the basic notion that a motion to

dismiss pursuant to Rule 12(b)(2) based on lack of personal jurisdiction is inherently a matter

requiring resolution of factual issues outside the pleadings.” (internal quotation marks, brackets,

and citation omitted)). Nevertheless, noting that defendants have not contested this point, the

Court will assume arguendo that HSBC Hong Kong’s alleged notice of the nature of WCM777

at the time the correspondent account was used to transfer money to WCM777 is factually

substantiated.

       Without more, however, the fact of HSBC Hong Kong’s notice of an allegation of illegal

activity on the part of WCM777 does not make HSBC Hong Kong’s receipt of three transfers to

WCM777 via the HSBC USA correspondent account purposeful. Cf. Lopez v. Shopify, Inc.,

No. 16 Civ. 9761 (VEC) (AJP), 2017 WL 2229868, at *9 (S.D.N.Y. May 23, 2017) (defendant’s

notice of illegal activity did not subject it to personal jurisdiction in New York, for purposes of



16
  The closest plaintiffs come is an exhibit attached to the Ramos Declaration, which contains
emails between WCM777 and HSBC Hong Kong. See Dkt. 124-11 (Ramos Decl., Ex. 22)
(“WCM777 Emails”). These emails, like the Almanas Declaration, were neither cited nor relied
upon by plaintiffs in their legal memorandum, and therefore are not required to be considered. In
any event, the emails do no more than (1) reveal inquiries from HSBC Hong Kong to WCM777
about various transactions and (2) contain a December 5, 2013 notice stating, without
elaboration, that HSBC USA had returned a payment to WCM777 “per internal compliance
decision.” See, e.g., WCM777 Emails at 9, 34, 73. However, the emails do not go further. They
do not communicate to HSBC Hong Kong the finding, or even the allegation, that WCM777 is a
Ponzi scheme. The emails are further problematic in that plaintiffs’ counsel indicates that he
received them not in discovery but from a “Krista Freitag” of the “Federal Receiver.” See
Ramos Decl. ¶ 25. Were these emails determinative of the issue at hand, substantial questions of
authentication and admissibility would thus again arise.
                                                  33
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 34 of 36




§ 302(a)(3) (citing Mobile Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Hous. Metroplex,

P.A., 623 F.3d 440, 447 (7th Cir. 2010)), report and recommendation adopted, 2018 WL 481891

(S.D.N.Y. Jan. 17, 2018). That is because the allegation does not make HSBC Hong Kong’s

ensuing failure to block the three transfers willful, as opposed to inadvertent or inattentive.

There is no allegation that HSBC Hong Kong deliberately disregarded the notice or deliberately

permitted the transfers to occur in the face of the red flags regarding WCM777. And the notice

does not outweigh the weighty factors pointing against a finding of purposeful availment,

including, as noted, HSBC Hong Kong’s limited use of the correspondent accounts in connection

with plaintiffs’ claims; the passive role of HSBC Hong Kong, which did nothing to encourage

use of that account; and the lack of any other New York contacts on HSBC Hong Kong’s part.17

       The Court therefore holds that HSBC Hong Kong’s use of a New York-based

correspondent account in connection with plaintiffs’ three transfers was not an act of purposeful

availment sufficient to subject it to specific personal jurisdiction in New York under § 302(a)(1).

This finding is in line with other reported cases involving Ponzi schemes in which courts have




17
   Almanas’s expert declaration, again not cited or relied upon by plaintiffs, does not change this
analysis. He assumes that HSBC USA notified HSBC Hong Kong of WCM777’s status as a
potential Ponzi scheme in October 2013, and from there opines that such notice could have
warranted an investigation, and, if necessary, the freezing of the HSBC USA account. Almanas
Decl. ¶¶ 46–50. He also offers his interpretation of the unauthenticated emails between
WCM777 and HSBC Hong Kong, faulting HSBC for not taking proactive action, as he contends
would have been a best practice. See id. ¶¶ 57–59, 61–63. Almanas’s pontification on these
points, however, is not an appropriate subject for an expert opinion, particularly given the scant
and largely unauthenticated materials on which he relies. Further, Almanas does not bring any
reliable methodology to this venture. Instead, his opinions are substantially based on conjecture
about the extent and meaning of limited communications among WCM777, HSBC USA, and
HSBC Hong Kong. See United States v. Meija, 545 F.3d 179, 197 (2d Cir. 2008) (“[T]he expert
must form his own opinions by ‘applying his extensive experience and reliable methodology to
inadmissible materials.’ Otherwise, the expert is simply ‘repeating hearsay evidence without
applying any expertise whatsoever,’ a practice that allows the [party] ‘to circumvent the rules
prohibiting hearsay.’” (quoting United States v. Dukagjini, 326 F.3d 45, 59 (2d Cir. 2003)).
                                                 34
       Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 35 of 36




rejected claims of specific jurisdiction based, in part, on a bank defendant’s use of an in-state

correspondent account. See To, 700 F. App’x at 67 (holding that plaintiffs, investors in the

Madoff Ponzi scheme, had “not alleged the kind of intentional and repeated use of correspondent

accounts that amounts to a transaction of business” by the defendant banks for Madoff “feeder

funds”); SPV OSUS Ltd. v. UBS AG, 114 F. Supp. 3d 161, 166, 169–70 (S.D.N.Y. 2015) (same,

rejecting personal jurisdiction claim where one bank defendant for Madoff “feeder fund” had a

New York correspondent account), aff’d, 882 F.3d 333, 345 (2d Cir. 2018) (“At bottom, the

contacts alleged by [plaintiff] between the [bank defendants], the forum and the litigation amount

to a handful of communications and transfers of funds. Those limited contacts are insufficient to

allow the exercise of personal jurisdiction over [defendants].”); In re Banco Santander

Sec.-Optimal Litig., 732 F. Supp. 2d at 1324 (finding no personal jurisdiction where intermediary

bank, not defendant bank, designated the New York correspondent account to receive funds

related to the Madoff scheme). Because plaintiffs cannot satisfy the first prong of § 302(a)(1),

the Court has no occasion to consider the remainder of the statutory analysis or the constitutional

due process analysis.

                                         CONCLUSION

       For the foregoing reasons, the Court dismisses the claims against HSBC Hong Kong,

without prejudice, for lack of jurisdiction under Rule 12(b)(2). Given this dismissal, the Court

does not consider the arguments made by HSBC Hong Kong in its earlier-filed Rule 12(b)(6)

motion. The Clerk of Court is respectfully directed to terminate the motion pending at

docket 113 and to close this case.




                                                 35
      Case 1:18-cv-01876-PAE Document 141 Filed 08/10/20 Page 36 of 36




      SO ORDERED.


                                               PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: August 10, 2020
       New York, New York




                                     36
